IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,130-01


EX PARTE PABLO MORENO III, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 22340A IN THE 42ND DISTRICT COURT

FROM TAYLOR COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with
intent to deliver a controlled substance and sentenced to six years' imprisonment. He did not appeal
his conviction.
	Applicant contends that he was denied his confrontation rights at a preliminary hearing. Tex.
Gov't Code § 508.2811; Morrissey v. Brewer, 408 U.S. 471, 487 (1972). Based on our own
independent review of the record, we have determined that this claim is without merit. Relief is
denied. Applicant also contends that in an aggravated assault case pending in Taylor County, he is
being denied a speedy trial, effective assistance of counsel, and the presumption of innocence. These
claims are dismissed. We do not have jurisdiction under Article 11.07 unless a felony conviction is
final. Tex. Code Crim. Proc. art. 11.07, § 3(a). This application is denied in part and dismissed in
part.	 
Filed: February 29, 2012
Do not publish